Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 7-9, 12 – 13, 15, 17, and 19 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nakaoka (US 20070093164) in view of Bissah (US 20090112175) in view of Kaneda (US 20090326504) in view of Hannson (US 20040193127; hereinafter Hannson1).


However, while Fig. 14 of Nakaoka appears to illustrate the first and second channels extending into the front waist region or first 1/3 of the article, Nakaoka does not explicitly disclose that the first, second channel, and third channels extend into the front waist region and the back waist region.  Nonetheless, Kaneda discloses a diaper (Fig. 1, [0020]), wherein a front waist region, a rear waist region, and a crotch region each define 1/3 of the longitudinal length of the absorbent article (see Fig. 1, front 1/3, rear 1/3, and crotch 1/3 of the article, respectively) so that an absorbent mat edge and surrounding region (wherein the absorbent mat edge and surrounding region of Kaneda correspond to the absorbent mat edge and surrounding region including channels of Nakaoka; it is additionally noted Bissah discloses that channels can extend as long as 40 cm, see [0024]) extend into the front waist region and the back waist region (see Fig. 1).  Therefore, according to the teachings of Kaneda, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the 
While Nakaoka in view of Bissah in view of Kaneda discloses that the channels may take on different shapes (see Nakaoka, [0062, 78]), Nakaoka does not explicitly disclose wherein the second channel is curved with a first concave side of the second channel directed towards a first side of the absorbent article, and wherein the third channel is curved with a second concave side of the third channel directed towards a second side of the absorbent article opposite the first side. Hannson1 discloses an absorbent article having a liquid management system, wherein the LMS is located between an absorbent core and a permeable material, and wherein it includes channels that correspond to the claimed second and third channels, wherein the second channel is curved with a first concave side of the second channel directed towards a first side of the absorbent article, and wherein the third channel is curved with a second concave side of the third channel directed towards a second side of the absorbent article opposite the first side (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the other channel shapes of Nakaoka according to the concave channels discussed in Hansson1 for the benefit of better fitting the human anatomy of a narrowed crotch region and curved legs (see last sentence of [0024] in Hansson1), and for the benefit of covering a larger surface area through which to diffuse received liquid (Nakaoka, [0062]).
2. The absorbent article of claim 1, wherein the liquid management system comprises a first layer and a second layer, wherein the first layer is positioned adjacent to the liquid permeable material, and wherein the second layer is positioned adjacent to the core wrap (e.g. 31 and 32, respectively). 

7. The absorbent article of claim 1, wherein at least a portion of the first channel overlaps at least a portion of the second channel (Nakaoka, Figs. 1, 14).
8. Nakaoka discloses the absorbent article of claim 1. Kaneda discloses wherein the absorbent core periphery defines a generally rectangular shape (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the periphery of Nakaoka with the generally rectangular shape of Kaneda because such shapes are extremely well known in the art and provide the benefit of ease-of-manufacture. 
 9. The absorbent article of claim 1, wherein the absorbent core periphery defines a generally hourglass shape (see Nakaoka, Fig. 14; see also general teachings from embodiments such as Fig. 1). 
12. The absorbent article of claim 1, wherein the absorbent core (see embodiment of Fig. 12) comprises: a first material of the core wrap; a first layer of superabsorbent polymers (top layer); a second material of the core wrap; a second layer of the superabsorbent polymers (bottom layer); and a fibrous thermoplastic adhesive material at least partially bonding the first material to the first layer of the superabsorbent polymers and the second material to the second layer of the superabsorbent polymers (Fig. 3; see also see [0072], [0064]), wherein the first channel extends substantially through the thickness of the first layer of superabsorbent polymers and substantially through the thickness of the second layer of superabsorbent polymers (see Fig. 12). 
13. The absorbent article of claim 1, wherein the liquid permeable material defines a plurality of apertures and forms a topsheet of the absorbent article [0096]. 
15. The absorbent article of claim 1, wherein the first channel has a longitudinal length, wherein the first channel has an average lateral width over the longitudinal length, and wherein 
17. An absorbent article comprising: a central longitudinal axis; a longitudinal length extending a direction parallel to the central longitudinal axis; a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region, wherein the front waist region, the rear waist region, and the crotch region each define 1/3 of the longitudinal length of the absorbent article; a liquid permeable material; a liquid impermeable material; an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material and comprising an absorbent material, wherein the absorbent material is positioned within a core wrap, wherein the absorbent core defines a first channel substantially free of the absorbent material, wherein the first channel extends into the front waist region, and wherein the first channel extends substantially through the thickness of the absorbent material and that is free of overlap with the central longitudinal axis; and a liquid management system positioned at least partially intermediate the liquid permeable material and the core wrap, wherein the liquid management system defines a second channel in a material thereof, wherein the second channel extends substantially through the thickness of the material, wherein the second channel extends into the crotch region and the front waist region, wherein the second channel is surrounded on all sides by the material, and wherein the second channel is free from overlap with the central longitudinal axis, wherein the second channel is curved with a first concave side of the second channel directed towards a first side of the absorbent article, and wherein the third channel is curved with a second concave side of the third channel directed towards a second side of the absorbent article opposite the first side (see above); wherein at least a portion of the first channel overlaps at least a portion of the second channel (see Fig. 1, Fig. 2, Fig. 14). 
19. The absorbent article of claim 17, wherein the liquid management system defines a third channel that is free of overlap with the central longitudinal axis, and wherein the absorbent 
20. An absorbent article comprising: a central longitudinal axis; a longitudinal length extending in a direction parallel to the central longitudinal axis; a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region, wherein the front waist region, the rear waist region, and the crotch region each define 1/3 of the longitudinal length of the absorbent article; a liquid permeable material; a liquid impermeable material; an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material and comprising an absorbent material, wherein the absorbent material is positioned within a core wrap, wherein the absorbent core defines a first channel substantially free of the absorbent material, and wherein the first channel extends substantially through the thickness of the absorbent material; a liquid management system positioned at least partially intermediate the liquid permeable material and the core wrap, wherein the liquid management system defines a second channel in a material thereof, wherein the second channel extends substantially through the thickness of the material, wherein the second channel extends into the crotch region and the front waist region, wherein the second channel is surrounded on all sides by the material, and wherein the second channel is free from overlap with the central longitudinal axis; and wherein the second channel is surrounded on all sides by the liquid management system, wherein the second channel is curved with a first concave side of the second channel directed towards a first side of the absorbent article, and wherein the third channel is curved with a second concave side of the third channel directed towards a second side of the absorbent article opposite the first side (see above).
21. The absorbent article of claim 1, wherein the first channel and the second channel have different longitudinal lengths (see Fig. 14).

s 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka in view of Bissah in view of Kaneda in view of Hannson1 in view of Wciorka (US 20090270825).
Regarding claim 4, Nakaoka in view of Kaneda discloses the absorbent article of claim 2. Wciorka discloses wherein the first or the second layer comprises cross-linked cellulose fibers ([0077], [0147]). It would have been obvious to modify the discussed layers of Nakaoka with the cross-linked fibers of Wciorka for the benefit of sheet integrity and/or additional desirable absorbency properties. 
Regarding claim 5, Nakaoka in view of Kaneda discloses the absorbent article of claim 1. Wciorka discloses wherein the core wrap forms a C-wrap [0169]. It would have been obvious to modify the wrap of Nakaoka with the C-wrap of Wciorka because such wraps are well known and provide the benefit of manufacturing/material simplicity. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka in view of Bissah in view of Kaneda in view of Hannson1 in view of Wciorka (US 20090270825) in view of Ahr (US 5681300).
Regarding claim 6, Nakaoka in view of Kaneda discloses the absorbent article of claim 1. Wciorka renders obvious that the liquid management system comprises cross-linked crimped cellulosic fibers ([0077]; note also [0147]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the LMS of Nakaoka in view of Kaneda with cross-link crimped fibers for the benefit of additional desirable absorbency properties.
The references do not explicitly disclose wherein the liquid management system comprises air-laid fibers. Ahr discloses the well-known method of air-laying fibers (c. 13: 1 – 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the LMS of Nakaoka in view of Kaneda in view of Wciorka according to the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka in view of Bissah in view of Kaneda in view of Hannson1 in view of Hansson (US 20070244455; hereinafter Hannson2).
Regarding claim 10, Nakaoka discloses the absorbent article of claim 1. Nakaoka discloses that the channels may take on different shapes, but does not explicitly disclose wherein the first channel is curved with a third concave side of the first channel directed towards the first side of the absorbent article [0062, 78]. Hannson2 discloses interchanging straight channels for curved, as well as an absorbent core between a liquid management system and liquid impermeable material, wherein the absorbent core has a first channel that is curved with a concave side directed toward the first side of the absorbent article (see Fig. 1, and [0052, 53]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the other channel shapes of Nakaoka according to the curved channels discussed in Hansson for the benefit of covering a larger surface area through which to diffuse received liquid (Nakaoka, [0062]), as well as for the benefit of better folding around the shape of wearer’s legs.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka in view of Bissah in view of Kaneda in view of Hannson1 in view of Bruzadin (US 8034991).
Regarding claim 14, Nakaoka discloses the absorbent article of claim 1. Bruzadin discloses wherein the second channel is at least partially aligned with a visual element on the liquid permeable material, or the liquid impermeable material (Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka in view of Bissah in view of Kaneda in view of Hannson1 in view of Kamoto (US 20080262459).
Regarding claim 16, Nakaoka discloses the absorbent article of claim 13. Kamoto discloses an absorbent article having channels (see channels H in Fig. 4, and also note Fig. 6), wherein the topsheet comprises a group of apertures that align with a second channel (see Fig. 4 having multiple apertures aligned with a channel; see also [0022]; it is additionally noted that a group of apertures would longitudinally align with a curved channel because the topsheet has apertures that create an open area the absorber and its channels pass under). Therefore, according to the teachings of Kamoto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the topsheet of Nakaoka with a group of apertures that align with the second channel for the benefit of moving a wearer’s excreted fluids away from their skin in a quick, efficient manner (see [0029]).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
On pages 9 to 10, Applicant argues that it would not be obvious to modify Nakaoka, Bissah, and Kaneda, so that the liquid management system’s second and third channels extend into the front, crotch, and rear regions of the article. The Examiner respectfully disagrees. Fig. 14 of Nakaoka does not explicitly disclose dimensions, but appears to illustrate the channels located in the front, crotch, and rear portions of the article (claimed as the respective 1/3 of the longitudinal length of the article). Nakaoka also illustrates the channels extending to the absorbent mat edge. Therefore, extension of the absorbent mat edge into the front and rear In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the proposed modification to the channels would provide the benefit of effectively capturing and distributing urine through the absorbent system. It is lastly noted that Bissah discloses channels as long as 40 cm (see Bissah, [0024]).
On page 10, paragraph 2, Applicant argues that one of ordinary skill in the art would not have been motivated to form curved channels in the liquid management system. The Examiner respectfully disagrees. Nakaoka discloses that the channels located in the liquid management system can take a variety of shapes (see Fig. 9a). Applicant admits that it would be obvious to form the curved channels in the absorbent core, and both Nakaoka and Bissah (see Fig. 3b) disclose channels in the liquid management system that match the shape of channels in the absorbent core. The curved layers found in Hannson are located in a layer intermediate the liquid permeable layer and an absorbent core (storage layer 106). As such, one of ordinary skill in the art would have been motivated to provide the modification for the benefit of better fitting the human anatomy of a narrowed crotch region and curved legs (see last sentence of [0024] in Hansson1), and for the benefit of covering a larger surface area through which to diffuse received liquid (Nakaoka, [0062])
On page 10, paragraph 3, Applicant argues that modifying channels in the liquid management system to be surrounded by material on all sides would be a significant departure from Nakaoka because of the disclosure in paragraphs [0088 – 0089] describing a continuous absorbent mat that may be formed to a desired size. However, the method is by no means a requisite for assembly, as Fig. 14 of Nakaoka illustrates the liquid management system shorter in length than the absorbent core. Furthermore, paragraph [0088] goes on to state:


As such, modifying Nakaoka to have the liquid management second and third channels surrounded on all sides by its material would not be a significant departure from Nakaoka.
Accordingly, rejection to claims 1, 17, 20, and dependents therein has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799